Citation Nr: 1313483	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  12-02 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for postoperative residuals of a rectal fistula, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to December 1981, with prior active service totaling three years, three months, and twenty-six days.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, denying the Veteran's claim for increase for postoperative residuals of a rectal fistula, then evaluated as 10 percent disabling.  By further rating action in December 2011, the RO increased the rating assigned therefor from 10 percent to 30 percent, effective from the date of receipt of the claim for increase in October 2009.  

Notice is taken that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the RO via the VA's Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This appeal was certified by the RO to the Board in February 2012, following which much additional pertinent medical evidence was received by the Board, albeit without a waiver for its initial review by the RO.  Ordinarily, the Board would solicit a waiver for RO review of that evidence from the Veteran or his representative.  In this instance, however, additional medical input is needed to permit the Board to adjudicate the merits of the claim presented and, so, additional review of the evidence not previously considered by the RO may be accomplished on remand.  

The Veteran has consistently advanced his contention that the assigned 30 percent evaluation for his rectal fistula is inadequate, citing the occurrence of involuntary bowel movements and constant anal leakage which require continuous use of rectal pads.  He further alleges that the VA medical examination he was afforded in February 2010 was inadequate as no attempt was made to actually examine his rectum to assess the degree of anal leakage and sphincter control.  The VA examiner reported that the Veteran denied having involuntary bowel movements, but he indicates in his statements addressed to the RO and Board that he does in fact have involuntary bowel movements.  The Board notes as well that among the evidence received by VA subsequent to appeal certification to the Board is the March 2012 report from D.A. Herf, M.D., a general surgeon, who evaluated the Veteran at the request of the service department and found on his examination that there were "decreased sphincter tones especially in one quadrant, where he had what appeared to be a skin graft" and that the muscle seemed to be separated in that location, without hope for improvement.  The Veteran's noted statements and at least a part of the evidence presented suggest an increased level of severity beyond that contemplated by the currently assigned 30 percent rating and it is determined that additional VA medical examination is necessitated to ascertain more clearly the degree of resulting impairment.  

Accordingly, this case is REMANDED for the following actions:

1.  After obtaining written authorization, obtain any additional records of medical treatment afforded the Veteran by the service department since February 2012 for inclusion in the Veteran's VA claims folder.  

2.  Obtain for inclusion in the claims folder any and all pertinent VA treatment records, not already on file, including those compiled since 2009.  

3.  Thereafter, afford the Veteran a VA colorectal examination for the evaluation of the nature and severity of his service-connected postoperative residuals of a rectal fistula.  His VA claims folder should be made available to and reviewed by the VA examiner for use in the study of this case and the prepared report of such evaluation should indicate whether the claims folder was made available and reviewed.  That examination should entail the taking of a complete medical history, as well as the conduct of a physical examination and all diagnostic studies deemed warranted by the examiner.  

4.  Lastly, reajdudicate the issue on appeal on the basis of all the evidence of record, including but not limited to that received or developed since entry of the statement of the case in December 2011, as well as the dispositive legal authority.  If any benefit sought is not granted to the Veteran's satisfaction, furnish him a supplemental statement of the case, with consideration therein of all evidence made a part of the record since issuance of the statement of the case.  He should then be afforded a reasonable period in which to respond before the record is returned to the Board for further review. 

No additional action by the Veteran is needed until he receives further notice.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


